*2The Court
(Fitzhugh, J., absent, but concurring,)
was of opinion that the word “ draught,” in the Act of Assembly of Maryland, which was not in the English statute, made a difference.; and that a draft might be made by a person who had no right to draw.
The sentence of the Court was twenty stripes.
Cranch, C. J.,
said that it was the first case under this Act of Assembly which had come' before the Court; and perhaps there was some ground to doubt whether the case was strictly within it, as explained by the English authorities. For these reasons, the Court inflicted a lighter punishment than they would otherwise have done. ■